The plaintiff, a business invitee, was injured when she fell over a “four-wheel open dolly truck” in the defendant’s supermarket. The truck was eight to ten inches high and was of ‘ ‘the type used in the store for stocking the shelves.” The accident occurred just after the plaintiff had selected some canned goods from one of the shelves and had turned to go to the check-out counter. When she entered the aisle where the canned goods were located, “she did not see any dolly truck or other equipment ... in the aisle.” The truck was empty and unattended. Following a verdict for the plaintiff the judge, under leave reserved, entered a verdict for the defendant, and the correctness of this action presents the sole question for decision. There was no error. The case is governed by Mudge v. Stop & Shop, Inc. 339 Mass. 763, where it was said at page 765, “These . . . [ trucks] are necessary to the conduct of . . . [ a supermarket] and the customer must be deemed to know of their presence. . . . The presence in the aisle for a few minutes of a stock truck was not something that the storekeeper was obliged to warn against any more than in the case of a customer who had left his cart in the aisle while obtaining an article from the shelves.

Exceptions overruled.